DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-8, 10-11 and 14-17 rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2022/0046438, “Lo”) and its provisional application, 63061197 (“197”) in view of Yi et al. (US 2020/0350972, “Yi”).
Examiner’s note: in what follows, references are drawn to Lo unless otherwise mentioned.
Lo discloses “User Equipment for Beam Failure Detection and Beam Failure Detection Method” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method of a User Equipment (UE), the method comprising: 
maintaining a first counter and a second counter ([0067] “the UE 110 may determine a BFI counter according to the number of reported first BFI indication BFI.sub.TRP #0 and the number of reported second BFI indication BFI.sub.TRP #1.” See [197, P46] for TRP#0 and TRP#1, respectively.), 
wherein the first counter and the second counter are: associated with a Special Cell (SpCell) ([0063] “the base station (e.g. TRP 120 and TRP 130)” Note that Lo does not specifically describe about a special cell. This will be discussed in view of Yi.); and for counting beam failure instance indications (Note aforesaid BFIs stand for Beam Failure Instances.); 
initiating a first beam failure recovery (BFR) procedure based on the first counter being equal to or larger than a value ([0080 and Fig. 7] “Because the first BFI counter=3 has satisfied the condition: n.sub.BFI,0≥C.sub.max, TRP0, the UE 110 will declare that a beam failure occurs in the TRP 120”, and [0102 and Fig. 3] “Back to FIG. 3, in step S330, the UE 310 may transmit a scheduling request for the BFR to the TRP 310.” See [197, P19, P27 and P46]).
It is noted that while disclosing a first BFI and a second BFI, Lo does not specifically teach about a special cell. It, however, had been known in the art before the effective date of the instant application as shown Yi as follows;
the first BFR procedure comprises initiating a random access procedure for SpCell BFR associated with the SpCell ([Yi, 0314] “the BFI_COUNTER may be equal to or greater than the beamFailureInstanceMaxCount. Based on the BFI_COUNTER being equal to or greater than the beamFailureInstanceMaxCount, the MAC entity of the wireless device may initiate a random-access procedure (e.g. on an SpCell) for a beam failure recovery.”); and 
setting the first counter and the second counter to a defined value in response to completion of the first BFR procedure ([Yi, 0464] “the wireless device may set the first beam failure indication counter to zero. … The wireless device may set the second beam failure indication counter to zero.” and [Yi, 0325] “the wireless device may complete the random-access procedure for the beam failure recovery successfully. Based on the completing the random-access procedure successfully, the wireless device may, if configured, stop the beamFailureRecoveryTimer. Based on the completing the random-access procedure successfully, the wireless device may set the BFI_COUNTER to zero.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Lo by using the features of Yi in order to reduce latency and maintain consistent communication connections such that “The RRC messages may indicate a first transmission and reception point (TRP) of a cell, a second TRP of the cell, and one or more first beam failure recovery parameters” [Abstract].

Regarding claim 11, a method of a User Equipment (UE), the method comprising: 
maintaining a first counter and a second counter ([0080, 0081 and Fig. 7] “first BFI” and “second BFI”. See [197, P46] for TRP#0 and TRP#1, respectively.), 
wherein the first counter and the second counter are: associated with a Special Cell (SpCell) ([0063] “the base station (e.g. TRP 120 and TRP 130)” Note that Lo does not specifically describe about a special cell. This will be discussed in view of Yi.); and for counting beam failure instance indications (Note aforesaid BFIs stand for Beam Failure Instances.); 
triggering a first beam failure recovery (BFR) based on the first counter being equal to or larger than a value ([0080 and Fig. 7] “Because the first BFI counter=3 has satisfied the condition: n.sub.BFI,0≥C.sub.max, TRP0, the UE 110 will declare that a beam failure occurs in the TRP 120”, and [0102 and Fig. 3] “Back to FIG. 3, in step S330, the UE 310 may transmit a scheduling request for the BFR to the TRP 310.” See [197, P19, P27 and P46]); 
initiating, based on the second counter being equal to or larger than the value, a random access procedure for SpCell BFR associated with the SpCell ([0081 and Fig. 7] “the UE 110 will restart the second BFD timer T.sub.TRP,1 and increase the current value of the second BFI counter by 1 (i.e. BFI counter=3). Because the second BFI counter=3 has satisfied the condition: n.sub.BFI,1≥C.sub.max, TRP1, the UE 110 will declare that a beam failure occurs in the TRP 130”, and [0105 and Fig. 3] “Back to FIG. 3, in step S340, the UE 310 may report the information related to the BFR to the TRP 320.” See [197, P19, P27 and P46]. Note that a random access procedure will be discussed in view of Yi.); and 
setting the first counter and the second counter to a defined value in response to completion of the random access procedure (This will be discussed in view of Yi.).
It is noted that while disclosing a first BFI and a second BFI, Lo does not specifically teach about a special cell. It, however, had been known in the art before the effective date of the instant application as shown Yi as follows;
the first counter and the second counter are: associated with a Special Cell (SpCell) ([Yi, 0388] “FIG. 21 shows an example of embodiments, wherein a wireless device may perform independent beam management for a first TRP of a cell and a second TRP of the cell. For example, the cell is a primary cell of a group (e.g., PCell, SPCell).”); 
initiating … a random access procedure ([Yi, 0314] “the BFI_COUNTER may be equal to or greater than the beamFailureInstanceMaxCount. Based on the BFI_COUNTER being equal to or greater than the beamFailureInstanceMaxCount, the MAC entity of the wireless device may initiate a random-access procedure (e.g. on an SpCell) for a beam failure recovery.”, and [Yi, 0325] “the wireless device may complete the random-access procedure for the beam failure recovery successfully. Based on the completing the random-access procedure successfully, the wireless device may, if configured, stop the beamFailureRecoveryTimer. Based on the completing the random-access procedure successfully, the wireless device may set the BFI_COUNTER to zero.”); 
setting the first counter and the second counter to a defined value in response to completion of the random access procedure ([Yi, 0464] “the wireless device may set the first beam failure indication counter to zero. … The wireless device may set the second beam failure indication counter to zero.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Lo by using the features of Yi in order to reduce latency and maintain consistent communication connections such that “The RRC messages may indicate a first transmission and reception point (TRP) of a cell, a second TRP of the cell, and one or more first beam failure recovery parameters” [Abstract]. 

Regarding claim 16, it is a user equipment claim corresponding to the method claim 1, except the limitations “a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor, wherein the processor is configured to execute a program code stored in the memory” ([0052, Fig. 1] “As shown in FIG. 1, the UE 110 may comprise at least a baseband signal processing device 111, a radio frequency (RF) signal processing device 112, a processor 113, a memory device 114”, and [0056] “The processor 113 may control the operations of the baseband signal processing device 111 and the RF signal processing device 112. According to an embodiment of the invention, the processor 113 may also be arranged to execute the program codes”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims:
Regarding claims 2, 14 and 17, the method of claim 1, the method of claim 11 and the UE of claim 16, respectively, wherein: 
the first counter is associated with at least one of: 
a first group of beam failure detection reference signals (BFD-RSs) of the SpCell; or a first Transmission/Reception Point (TRP) of the SpCell ([0065 and Fig. 7] “for the TRP 120, a first reporting period P.sub.TRP #0 of a first BFI indication BFI.sub.TRP #0 from a lower layer (e.g. the physical layer) of the UE 110 to a higher layer (e.g. MAC layer) of the UE 110 may be associated with a first set of BFD-RS (e.g. BFD-RS #0)” See [197, P20]); and 
the second counter is associated with at least one of: 
a second group of BFD-RSs of the SpCell; or a second TRP of the SpCell ([0065] “for the TRP 130, a second reporting period P.sub.TRP #1 of a second BFI indication BFI.sub.TRP #1 from a lower layer (e.g. the physical layer) of the UE 110 to a higher layer (e.g. MAC layer) of the UE 110 may be associated with a second set of BFD-RS (e.g. BFD-RS #1) which correspond to a second CORESETPoolIndex or TRP_ID (e.g. TRP #1).” See [197, P20]).

Regarding claim 7, the method of claim 1, wherein: the second counter is equal to or larger than the value when the random access procedure is initiated ([0080 and Fig. 7] “Because the first BFI counter=3”, and [0081 and Fig. 7] “the UE 110 will restart the second BFD timer T.sub.TRP,1 and increase the current value of the second BFI counter by 1 (i.e. BFI counter=3)”).

Regarding claim 8, the method of claim 1, wherein: the completion of the first BFR procedure corresponds to completion of the random access procedure ([Yi, 0324] “Based on the completing the random-access procedure successfully, the wireless device may determine/consider that the beam failure recovery is successfully completed.”).

Regarding claims 10 and 15, the method of claim 1 and the method of claim 11, respectively, wherein: the defined value is zero ([Yi, 0464] “the wireless device may set the first beam failure indication counter to zero. … The wireless device may set the second beam failure indication counter to zero.”).

Allowable Subject Matter
Claims 3-6, 9, 12-13 and 18-20 objected to as being dependent upon a rejected base claim, but be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 3, 12 and 18 contain the following underlined features which, when combined with other features of the claims, prior art of record failed to anticipate or render obvious before the effective filing date of the instant application was filed:
For instance, claim 3 recites the method of claim 1 and the UE of claim 16, respectively, comprising: 
initiating a second BFR procedure based on the first counter being equal to or larger than the value, wherein the second BFR procedure comprises triggering a BFR; and 
in response to completion of the second BFR procedure, setting the first counter to the defined value and not setting the second counter to the defined value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411